             Case MDL No. 2984 Document 44 Filed 04/01/21 Page 1 of 4




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: FOLGERS COFFEE MARKETING
AND SALES PRACTICES LITIGATION                                                        MDL No. 2984


                                       TRANSFER ORDER


         Before the Panel: * Plaintiffs in the Central District of California Ashton and the Northern
District of Illinois Moser actions move under 28 U.S.C. § 1407 to centralize this litigation in the
Central District of California. The litigation consists of five putative class actions pending in four
districts, as listed on Schedule A. 1 Plaintiffs in the Central District of California Tan and Southern
District of Florida Sorin actions support the motion. 2 Plaintiff in the Western District of Missouri
Mawby action opposes the motion, but alternatively supports centralization in the Western District
of Missouri if the Panel centralizes this litigation. 3 Defendants The Folger Coffee Company, The
J.M. Smucker Company, and Walmart, Inc. (collectively, Folgers) do not oppose centralization
and suggest the Northern District of Ohio as the transferee district. The Panel has been notified of
four potentially related actions pending in four districts. 4 Plaintiffs in two of those actions—the
Eastern District of Washington Marthaller and Eastern District of Texas Thomson actions—
support centralization in the Central District of California.




*
  Judge Catherine D. Perry took no part in the decision of this matter. Additionally, one or more
Panel members who could be members of the putative classes in this litigation have renounced
their participation in the classes and have participated in this decision.
1
  One of the two actions in the Central District of California has been administratively closed and
consolidated for all purposes with the other action pending in that district.
2
   These plaintiffs initially suggested in the alternative the Southern District of Florida as the
transferee district. Plaintiffs later withdrew this alternative suggestion.
3
  At oral argument, counsel for plaintiff in Mawby stated that she does not oppose centralization
in the Western District of Missouri.
4
  These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1,
and 7.2.




           Case 4:21-md-02984-BP Document 1 Filed 04/01/21 Page 1 of 4
             Case MDL No. 2984 Document 44 Filed 04/01/21 Page 2 of 4

                                                 -2-


        On the basis of the papers filed and the hearing session held, 5 we find that the actions listed
on Schedule A involve common questions of fact and that centralization will serve the convenience
of the parties and witnesses and promote the just and efficient conduct of this litigation. These
actions share factual questions arising out of allegations that Folgers engaged in deceptive
advertising and marketing practices with respect to the labeling of its coffee products. Plaintiffs
in each action allege that Folgers’ labeling misrepresents the number of servings that can be made
from its coffee canisters. All plaintiffs assert similar claims for misrepresentation, breach of
warranty, unjust enrichment, and/or violation of state consumer protection laws, and plaintiffs seek
to represent overlapping nationwide and statewide classes of purchasers of Folgers coffee
products. Centralization will eliminate duplicative discovery, prevent inconsistent pretrial rulings
on class certification and other issues, and conserve the resources of the parties, their counsel, and
the judiciary.

        In opposing transfer, plaintiff in Mawby relies primarily on two arguments. First, she
contends that there is no overlap between her claims under Missouri law on behalf of a putative
class of Missouri consumers and those of the other plaintiffs. This argument is not persuasive.
Plaintiffs in all actions likely will seek to obtain the same documents from defendants and depose
the same Folgers witnesses. Expert testimony relating to the effect on consumers of Folgers’
marketing and labeling may be necessary in all actions. While most of the cases involve putative
statewide classes in different states, two actions on the motion (and two potential tag-along actions)
seek certification of a nationwide class, which would subsume the statewide classes. Plaintiff also
argues that, because of the limited number of cases involved, there are few efficiencies to be gained
by centralizing the cases and that coordinated pretrial proceedings could as readily be
accomplished through informal cooperation among counsel. This litigation, though, involves nine
cases (including four potential tag-along actions) pending in seven districts before seven judges.
Plaintiffs are represented by different counsel, none of which represents plaintiffs in more than
two of the nine actions. Informal coordination and cooperation among the parties and the involved
courts are not preferable alternatives to centralization in this instance.

         We conclude that the Western District of Missouri is an appropriate transferee forum. This
geographically central district will provide a readily accessible and convenient transferee forum
for this nationwide litigation. The Honorable Beth Phillips is an experienced jurist with the ability
and willingness to manage this litigation efficiently. We are confident that she will steer this
litigation on a prudent course.




5
  In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session of March 25, 2021. See Suppl. Notice of
Hearing Session, MDL No. 2984 (J.P.M.L. March 8, 2021), ECF No. 40.


           Case 4:21-md-02984-BP Document 1 Filed 04/01/21 Page 2 of 4
            Case MDL No. 2984 Document 44 Filed 04/01/21 Page 3 of 4

                                              -3-


        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Western District of Missouri are transferred to the Western District of Missouri and, with the
consent of that court, assigned to the Honorable Beth Phillips for coordinated or consolidated
pretrial proceedings.



                                     PANEL ON MULTIDISTRICT LITIGATION




                                                         Karen K. Caldwell
                                                             Chair

                                     Nathaniel M. Gorton               Matthew F. Kennelly
                                     David C. Norton                   Roger T. Benitez
                                     Dale A. Kimball




          Case 4:21-md-02984-BP Document 1 Filed 04/01/21 Page 3 of 4
        Case MDL No. 2984 Document 44 Filed 04/01/21 Page 4 of 4




IN RE: FOLGERS COFFEE MARKETING
AND SALES PRACTICES LITIGATION                                   MDL No. 2984

                                   SCHEDULE A

                Central District of California

    TAN v. THE FOLGER COFFEE COMPANY, ET AL., C.A. No. 2:20-09370
    ASHTON, ET AL. v. THE J.M. SMUCKER CO., ET AL., C.A. No. 5:20-00992

                Southern District of Florida

    SORIN v. THE FOLGER COFFEE COMPANY, C.A. No. 9:20-80897

                Northern District of Illinois

    MOSER v. THE J. M. SMUCKER COMPANY, ET AL., C.A. No. 1:20-07074

                Western District of Missouri

    MAWBY v. THE FOLGER COFFEE COMPANY, C.A. No. 4:20-00822




       Case 4:21-md-02984-BP Document 1 Filed 04/01/21 Page 4 of 4
